UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-3950 FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware 38-0549190 (State of Incorporation) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) (313) 322-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of October 29, 2010, the registrant had outstanding 3,401,803,026shares of Common Stock and 70,852,076shares of Class B Stock. Exhibit index located on page number 86. PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements. FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended September 30, 2010 and 2009 (in millions, except per share amounts) Third Quarter First Nine Months (unaudited) (unaudited) Sales and revenues Automotive sales $ Financial Services revenues Total sales and revenues Costs and expenses Automotive cost of sales Selling, administrative and other expenses Interest expense Financial Services provision for credit and insurance losses ) ) Total costs and expenses Automotive interest income and other non-operating income/(expense), net (Note 11) 88 Financial Services other income/(loss), net (Note 11) Equity in net income/(loss) of affiliated companies Income/(Loss) before income taxes Provision for/(Benefit from) income taxes 99 ) Income/(Loss) from continuing operations Income/(Loss) from discontinued operations — — — 5 Net income/(loss) Less: Income/(Loss) attributable to noncontrolling interests 1 16 (2 ) 8 Net income/(loss) attributable to Ford Motor Company $ NET INCOME/(LOSS) ATTRIBUTABLE TO FORD MOTOR COMPANY Income/(Loss) from continuing operations $ Income/(Loss) from discontinued operations — — — 5 Net income/(loss) $ AMOUNTS PER SHARE ATTRIBUTABLE TO FORD MOTOR COMPANY COMMON AND CLASS B STOCK (Note 14) Basic income/(loss) Income/(Loss) from continuing operations $ Income/(Loss) from discontinued operations — Net income/(loss) $ Diluted income/(loss) Income/(Loss) from continuing operations $ Income/(Loss) from discontinued operations — Net income/(loss) $ The accompanying notes are part of the financial statements. 1 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR STATEMENT OF OPERATIONS For the Periods Ended September 30, 2010 and 2009 (in millions, except per share amounts) Third Quarter First Nine Months (unaudited) (unaudited) AUTOMOTIVE Sales $ Costs and expenses Cost of sales Selling, administrative and other expenses Total costs and expenses Operating income/(loss) ) Interest expense Interest income and other non-operating income/(expense), net (Note11) 88 Equity in net income/(loss) of affiliated companies Income/(Loss) before income taxes — Automotive FINANCIAL SERVICES Revenues Costs and expenses Interest expense Depreciation Operating and other expenses Provision for credit and insurance losses ) ) Total costs and expenses Other income/(loss), net (Note 11) Equity in net income/(loss) of affiliated companies (1 ) 3 8 ) Income/(Loss) before income taxes — Financial Services TOTAL COMPANY Income/(Loss) before income taxes Provision for/(Benefit from) income taxes 99 ) Income/(Loss) from continuing operations Income/(Loss) from discontinued operations — — — 5 Net income/(loss) Less: Income/(Loss) attributable to noncontrolling interests 1 16 (2 ) 8 Net income/(loss) attributable to Ford Motor Company $ NET INCOME/(LOSS) ATTRIBUTABLE TO FORD MOTOR COMPANY Income/(Loss) from continuing operations $ Income/(Loss) from discontinued operations — — — 5 Net income/(loss) $ AMOUNTS PER SHARE ATTRIBUTABLE TO FORD MOTOR COMPANY COMMON AND CLASS B STOCK (Note 14) Basic income/(loss) Income/(Loss) from continuing operations $ Income/(Loss) from discontinued operations — Net income/(loss) $ Diluted income/(loss) Income/(Loss) from continuing operations $ Income/(Loss) from discontinued operations — Net income/(loss) $ The accompanying notes are part of the financial statements. 2 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in millions) September 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Marketable securities Finance receivables, net (Note 5) Other receivables, net Net investment in operating leases Inventories (Note 6) Equity in net assets of affiliated companies Net property Deferred income taxes Net intangible assets (Note 8) Assets of held-for-sale operations (Note 13) — Other assets Total assets $ $ LIABILITIES Payables $ $ Accrued liabilities and deferred revenue Debt (Note 10) Deferred income taxes Liabilities of held-for-sale operations (Note 13) — Total liabilities EQUITY Capital stock Common Stock, par value $0.01 per share (3,413 million shares issued) 34 33 Class B Stock, par value $0.01 per share (71 million shares issued) 1 1 Capital in excess of par value of stock Accumulated other comprehensive income/(loss) ) ) Treasury stock ) ) Retained earnings/(Accumulated deficit) ) ) Total equity/(deficit) attributable to Ford Motor Company (Note 18) ) ) Equity/(Deficit) attributable to noncontrolling interests (Note 18) 33 38 Total equity/(deficit) (Note 18) ) ) Total liabilities and equity $ $ The following table includes assets to settle liabilities of the consolidated variable interest entities ("VIEs").These assets and liabilities are included in the consolidated balance sheet above.See Note 7 for additional information on our VIEs. ASSETS Cash and cash equivalents $ $ Finance receivables, net Other receivables, net 20 34 Net investment in operating leases Inventories 26 Net property 31 Other assets 25 56 LIABILITIES Payables 23 23 Accrued liabilities and deferred revenue Debt The accompanying notes are part of the financial statements. 3 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR BALANCE SHEET (in millions) September 30, December 31, (unaudited) ASSETS Automotive Cash and cash equivalents $ $ Marketable securities Total cash and marketable securities Receivables, net Inventories (Note 6) Deferred income taxes Net investment in operating leases Other current assets Current receivable from Financial Services Total current assets Equity in net assets of affiliated companies Net property Deferred income taxes Net intangible assets (Note 8) Assets of held-for-sale operations (Note 13) — Other assets Non-current receivable from Financial Services — Total Automotive assets Financial Services Cash and cash equivalents Marketable securities Finance receivables, net (Note 5) Net investment in operating leases Equity in net assets of affiliated companies Other assets Total Financial Services assets Intersector elimination ) ) Total assets $ $ LIABILITIES Automotive Trade payables $ $ Other payables Accrued liabilities and deferred revenue Deferred income taxes Debt payable within one year (Note 10) Total current liabilities Long-term debt (Note 10) Other liabilities Deferred income taxes Liabilities of held-for-sale operations (Note 13) — Total Automotive liabilities Financial Services Payables Debt (Note 10) Deferred income taxes Other liabilities and deferred income Payable to Automotive Total Financial Services liabilities Intersector elimination ) ) Total liabilities EQUITY Capital stock Common Stock, par value $0.01 per share (3,413 million shares issued) 34 33 Class B Stock, par value $0.01 per share (71 million shares issued) 1 1 Capital in excess of par value of stock Accumulated other comprehensive income/(loss) ) ) Treasury stock ) ) Retained earnings/(Accumulated deficit) ) ) Total equity/(deficit) attributable to Ford Motor Company (Note 18) ) ) Equity/(Deficit) attributable to noncontrolling interests (Note 18) 33 38 Total equity/(deficit) (Note 18) ) ) Total liabilities and equity $ $ The accompanying notes are part of the financial statements. 4 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Periods Ended September 30, 2010 and 2009 (in millions) First Nine Months (unaudited) Cash flows from operating activities of continuing operations Net cash (used in)/provided by operating activities $ $ Cash flows from investing activities of continuing operations Capital expenditures ) ) Acquisitions of retail and other finance receivables and operating leases ) ) Collections of retail and other finance receivables and operating leases Purchases of securities ) ) Sales and maturities of securities Settlements of derivatives ) Proceeds from sale of businesses Elimination of cash balances upon disposition of discontinued/held-for-sale operations ) — Cash change due to deconsolidation of joint ventures — ) Other ) ) Net cash (used in)/provided by investing activities Cash flows from financing activities of continuing operations Sales of Common Stock Changes in short-term debt ) ) Proceeds from issuance of other debt Principal payments on other debt ) ) Other 5 ) Net cash (used in)/provided by financing activities ) ) Effect of exchange rate changes on cash ) Cumulative correction of Financial Services prior period error — ) Net increase/(decrease) in cash and cash equivalents $ ) $ Cash and cash equivalents at January 1 $ $ Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at September 30 $ $ The accompanying notes are part of the financial statements. 5 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONDENSED SECTOR STATEMENT OF CASH FLOWS For the Periods Ended September 30, 2010 and 2009 (in millions) First Nine Months 2010 First Nine Months 2009 Automotive Financial Services Automotive Financial Services (unaudited) (unaudited) Cash flows from operating activities of continuing operations Net cash (used in)/provided by operating activities $ $ $ ) $ Cash flows from investing activities of continuing operations Capital expenditures ) Acquisitions of retail and other finance receivables and operating leases — ) — ) Collections of retail and other finance receivables and operating leases — — Net (acquisitions)/collections of wholesale receivables — — Purchases of securities ) Sales and maturities of securities Settlements of derivatives ) 43 ) Proceeds from sale of businesses — 6 Investing activity (to)/from Financial Services — — Elimination of cash balances upon disposition of discontinued/held-for-sale operations ) — — — Cash change due to deconsolidation of joint ventures — — ) — Other ) 52 ) Net cash (used in)/provided by investing activities ) ) Cash flows from financing activities of continuing operations Sales of Common Stock — — Changes in short-term debt ) ) Proceeds from issuance of other debt Principal payments on other debt ) Financing activity (to)/from Automotive — ) — ) Other ) ) ) Net cash (used in)/provided by financing activities ) ) ) Effect of exchange rate changes on cash 44 ) Cumulative correction of prior period error — — — ) Net increase/(decrease) in cash and cash equivalents $ ) $ ) $ $ ) Cash and cash equivalents at January 1 $ Net increase/(decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents at September 30 $ The accompanying notes are part of the financial statements. 6 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Periods Ended September 30, 2010 and 2009 (in millions) Third Quarter First Nine Months (unaudited) (unaudited) Net income/(loss) $ Other comprehensive income/(loss), net of tax: Foreign currency translation ) ) Net gain/(loss) on derivative instruments 65 ) 36 ) Employee benefit-related 62 ) ) Net holding gain/(loss) — 2 (2
